United States Court of Appeals
                        For the First Circuit




Nos. 05-1503, 05-2545

                            JAMES NAPIER,

                        Plaintiff, Appellant,

                                 v.

                          F/V DEESIE, INC.,

                        Defendant, Appellee.



                            ERRATA SHEET


     The opinion of this Court issued on July 11, 2006, is amended
as follows:

     On page 6 of the slip opinion, the sentence beginning "The
magistrate judge's ruling was also erroneous..." should now read as
follows:

     The magistrate judge's ruling was also erroneous because
     Napier, in a report that was filed with his opposition to
     Deesie's amended motion for summary judgment, provided
     evidence that he took aspirin and Motrin, an allegation
     that should have been taken as true by the magistrate
     judge for purposes of deciding upon the summary judgment
     motion.